        Case 4:20-cv-00105-JM-BD Document 49 Filed 09/08/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

MARLON MALLORY,                                                               PLAINTIFF
ADC #142660

V.                             CASE NO. 4:20-CV-105-JM-BD

ESTELLA BLAND, et al.                                                      DEFENDANTS

                                          ORDER

       The Court has received a Recommendation for dismissal of some of Mr. Mallory’s

claims. The parties have not filed objections. After careful review of the file, the Court

concludes that the Recommendation should be, and hereby is, approved and adopted as

this Court’s findings in its entirety.

       The Defendants’ motion for partial summary judgment (Doc. No. 34) is

GRANTED. Mr. Mallory’s claims regarding his medical care provided by the Defendants

between January 27, 2018 and July 4, 2019 are DISMISSED, without prejudice, based on

a failure to exhaust administrative remedies. In addition, claims regarding Defendant

Bland’s failure to refer Mr. Mallory to an outside provider at his July 5, 2019 encounter

with her and his claim that the Defendants failed to renew his ibuprofen prescription are

DISMISSED, without prejudice, based on a failure to exhaust his administrative

remedies.

       IT IS SO ORDERED, this 8th day of September, 2020.


                                           ________________________________
                                           UNITED STATES DISTRICT JUDGE
